Citation Nr: 0806910	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-20 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for chronic conjunctivitis 
of the right eye, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 through 
April 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In June 2007, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.  38 U.S.C.A. § 7107 
(West 2002 & Supp. 2005); 
38 C.F.R. § 20.900(c) (2007).

At his May 2007 hearing, the veteran raised concerns 
regarding potential disability of his non-service connected 
left eye.  Also, his September 2007 VA examiner noted several 
disabling conditions of the right eye that are not secondary 
to the service-connected conjunctivitis, but are claimed by 
the veteran to be due to in-service trauma.  These assertions 
are construed as informal claims and are REFERRED to the RO 
for appropriate action.


FINDINGS OF FACT

At no time during the course of this appeal has the veteran's 
right eye disability been manifested by active chronic 
trachomatous conjunctivitis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chronic 
conjunctivitis of the right eye are not met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.2, 4.84a, Diagnostic Code 6017 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a rating in excess of 10 percent for 
his service connected conjunctivitis.  In particular, he is 
service connected for chronic trachomatous conjunctivitis of 
the right eye.  This disability has been rated as 10 percent 
disabling since April 1945 and the rating is protected under 
38 C.F.R. § 3.951.  Any disability that has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for VA compensation purposes may not be reduced except 
upon a showing that such rating was based on fraud. See 38 
C.F.R. § 3.951(b) (2007).  Thus, in this case, the question 
is whether the current severity of the veteran's 
conjunctivitis meets the criteria for the next higher rating.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Generally, a disability must be 
considered in the context of the whole recorded history.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. §§ 
4.1, 4.2; Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Conjunctivitis is rated under 38 C.F.R. § 4.84a, Diagnostic 
Codes (DC) 6017 and 6018.  A 10 percent rating is warranted 
under DC 6018 for chronic conjunctivitis that is active, with 
objective symptoms.  Ten percent is the maximum rating under 
DC 6018.  For an increase, the veteran's symptoms must show 
chronic trachomatous conjunctivitis that is active, which 
would warrant a 30 percent rating unless the condition is 
such that it can be rated based upon the impairment of visual 
acuity.  38 C.F.R. § 4.84a, DC 6017.

The veteran's claim for an increase was filed in June 2005.  
Outpatient records dating from July 2004 reveal no treatment 
for conjunctivitis.  The only outpatient treatment for the 
right eye includes a May 2005 office visit showing complaints 
that the veteran could not see as well out of his right eye 
and thought he needed glasses.  An October 2005 outpatient 
note shows right eye traumatic corneal scarring and 
degeneration, and a history of trachoma without residual 
conjunctival scarring.  Also at this visit, the veteran 
reported occasional right eye scratching and stickiness in 
the morning.  There was no noted stickiness at the office 
visit.  

In October 2005, the veteran was afforded a VA examination.  
At that time he again reported to the examiner that he has 
occasional one to two day episodes of right eye scratchiness, 
and that both eyes are sticky in the morning.  Physical 
examination revealed normal conjunctiva in both eyes.  Right 
"knee" (presumably an administrative error) traumatic 
corneal scarring and degeneration was noted, as was right eye 
iris atrophy, and history of trachoma in both eyes without 
residual conjunctival scarring.  Active conjunctivitis was 
not discussed or diagnosed at that time.

The veteran's Board hearing testimony in May 2007 was 
consistent with the symptoms described in the treatment and 
examination reports.  Following the hearing, the Board 
remanded the matter for additional examination to clarify the 
diagnosis and to determine whether there are other eye 
disabilities related to the service connected conjunctivitis.  
The September 2007 examination report provides answers to 
these questions.

At the examination, the veteran reported a foreign body 
sensation in the right eye in the morning, for which he uses 
eye drops for relief.  He also reported bilateral vision 
problems.  Examination revealed uncorrected right eye visual 
acuity of 20/50 far and 20/120 near, and corrected of 20/50 
far and 20/30 near.  The conjunctivae were reported as 
normal, with only a single secretion in the left eye noted.  
The relevant diagnoses from that examination included right 
eye history of trachoma with no residual conjunctival 
scarring, and right eye traumatic corneal scarring and 
degeneration.  The examiner stated in the report that "there 
are no residuals remaining of the service-connected chronic 
conjunctivitis - the conjunctival scarring and the 8 o'clock 
to 1 o'clock corneal pannus have resolved."  The examiner 
went on to state that "there are other eye disabilities but 
they are not related to conjunctivitis. They are traumatic 
and he reports they are due to a weapons fire/Jeep accident 
approximately 1945," and the "foreign body sensation is due 
to the corneal degeneration of the right eye," and the 
worsening vision is due to the cataract progressing and the 
corneal degeneration.  

In summary, a review of the entire record reveals that at no 
time during the course of this appeal has the veteran shown 
chronic trachomatous conjunctivitis that is active, which 
would warrant a 30 percent rating under DC 6017.  There is no 
evidence of active disease, and the visual impairments are 
specifically noted in the September 2007 VA examination 
report to be due to eye disabilities other than 
conjunctivitis.  There are simply no findings consistent with 
an active conjunctivitis diagnosis. In the absence of any 
other objective signs or symptoms of the disease, the Board 
finds that the veteran's subjective complaints are 
encompassed within the 10 percent evaluation currently 
assigned.

There is no evidence which supports an evaluation in excess 
of 10 percent for the right eye conjunctivitis. The evidence 
is not in equipoise and the provisions of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt is not applicable to warrant a more favorable result 
for the veteran. Because the preponderance of the evidence is 
not in equipoise, and is, in fact, against the claim, the 
benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  There is, likewise, no evidence to support 
referral for consideration of an extraschedular evaluation. 
38 C.F.R. § 3.321. The claim for an evaluation in excess of 
10 percent for chronic trachomatous conjunctivitis, right 
eye, must be denied.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his increased rating claim.  Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

The Court of Appeals for Veteran's Claims (Court) has 
recently issued a decision with regard to the notice required 
in increased evaluation claims.  
See Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  The Court found that, at a minimum, 
adequate notice requires that VA notify the veteran that, to 
substantiate the claim: (1) the veteran must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life; (2) if the diagnostic code under which the 
veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the veteran demonstrating a noticeable worsening or increase 
in severity of the disability, and the effect of that 
worsening has on his employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the veteran; (3) 
the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the August 2005, March 2006, and August 2007 
letters do not contain the level of specificity set forth in 
Vazquez-Flores.  However, the procedural defect does not 
constitute prejudicial error in this case, because there is 
evidence of actual knowledge on the part of the veteran, as 
well as other documentation in the claims file that reflects 
notification of what is needed to substantiate the claim, 
which a reasonable person could be expected to understand.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this regard, the Board is aware of the veteran's 
statements in the May 2007 hearing transcript and the October 
2005 VA examination report, in which a description was made 
as the effect of the service-connected disability on 
employability and daily life.  In particular, vision problems 
and daily "stickiness" was described throughout the claims 
folder.  These statements indicate an awareness on the part 
of the veteran that information about such effects, with 
specific examples, is necessary to substantiate a claim for a 
higher evaluation.  Significantly, the Court in Vazquez-
Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim."  Id., slip op. 
at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  This showing of actual knowledge satisfies the first 
and fourth requirements of 
Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary. 

Also, the November 2005 rating decision includes a discussion 
of the rating criteria utilized in the present case, and this 
criteria was set forth in further detail in the May 2006 
Statement of the Case.  The veteran was accordingly made 
aware of the requirements for an increased evaluation 
pursuant to the applicable diagnostic criteria, and such 
action thus satisfies the third notification requirement of 
Vazquez-Flores.

Finally, the March 2006 and August 2007 letters to the 
veteran informed him of the type of evidence necessary to 
establish an effective date and a disability rating, as is 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the requirements of 
38 C.F.R. § 3.159(b)(1) (2007), Vazquez-Flores, and Dingess 
are all met, satisfying VA's duty to notify the veteran.

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2007).  Here, the veteran's 
statements, his service medical records, and VA treatment 
records have been associated with the claims folder.  The 
veteran was afforded a Board hearing, and the May 2007 
transcript is of record.  He was also afforded two VA 
examinations and the reports are associated with the claims 
folder.  The veteran has not notified VA of any additional 
available relevant records with regard to his claim.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for chronic 
conjunctivitis of the right eye is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


